     Case 2:16-cv-10334 Document 67 Filed 12/04/18 Page 1 of 9 PageID #: 492


                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON

REBECCA S. CHARLES,
SARAH N. HALL, and
MARY K. MORRIS,

             Plaintiffs,

v.                                         Civil Action No. 2:16-CV-10334


STATE OF WEST VIRGINIA OFFICES
OF THE INSURANCE COMMISSIONER,

             Defendant.

                                     ORDER


             Pending is the parties’ joint motion for approval of a

settlement agreement, filed November 28, 2018.


                                I.   Background



             Plaintiffs, three female administrative law judges

employed by the defendant, the State of West Virginia Offices of

the Insurance Commissioner (“WVOIC”), filed this action on

November 1, 2016, alleging that they are paid less than their

male counterparts in violation of the Equal Pay Act of 1963

(“EPA”), 29 U.S.C. § 206(d).         Defendant denied discrimination

and filed a motion for summary judgment on August 24, 2018,

blaming the salary discrepancy on gender-neutral factors

including the State of West Virginia “Pay Plan Policy,” the




                                       1
  Case 2:16-cv-10334 Document 67 Filed 12/04/18 Page 2 of 9 PageID #: 493


market conditions at the time of hiring, and salary increase

“freezes” in place during plaintiffs’ employment.


          In March 2018, the parties began settlement

negotiations and underwent unsuccessful mediation.          The parties

resumed negotiations in October 2018, which culminated in

settlement agreements being reached between all parties during a

settlement conference held October 12, 2018.


          The terms of the agreements, in brief, award

plaintiffs Charles and Morris $20,000 each, and plaintiff Hall

$15,000, in consideration for their agreement to release the

WVOIC and related parties from “any and all claims, liability,

damages, suits, actions, or causes of action of any kind or

nature, whether now arisen or hereafter to arise, that relate in

any way to [their] compensation with the [WVOIC.]”            This amount

constitutes lost wages, and “the employer will take all required

withholdings.”    Plaintiffs’ economic loss expert had previously

calculated actual backpay loss, in comparison to the highest

paid male administrative law judge, as: $30,777.00 for plaintiff

Charles, $35,311,00 for plaintiff Morris, and $24,515.00 for

plaintiff Hall.   The agreed payment to the plaintiffs as a group

exceeds sixty percent of their expert’s projections.


          The agreements also award the plaintiffs’ attorneys,

Mark A. Toor and Todd S. Bailess, a sum of $45,000.00 which

includes reimbursement of costs and litigation expenses of

                                    2
    Case 2:16-cv-10334 Document 67 Filed 12/04/18 Page 3 of 9 PageID #: 494


$12,057.361 and attorney fees of $32,942.64.           As will be noted,

the attorney fees are well below their usual fees which would

come to $59,615.00.


                             II.    Discussion


            The Equal Pay Act, 29 U.S.C. § 206(d), was enacted in

1963 as an amendment to the Fair Labor Standards Act (“FLSA”),

to rectify perceived gender-based wage disparities.             Its

provisions are mandatory, and “the unsupervised waiver or

settlement of [FLSA] claims” is prohibited.           Taylor v. Progress

Energy, Inc., 493 F.3d 454, 460 (4th Cir. 2007); see also, e.g.,

Barrentine, 450 U.S. at 740 (1981) (“This Court’s decisions

interpreting the FLSA have frequently emphasized the nonwaivable

nature of an individual employee’s right to . . . overtime pay

under the Act.     Thus, we have held that FLSA rights cannot be

abridged by contract or otherwise waived[.]”); Wolinsky v.

Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)

(noting that unsupervised settlement is prohibited for fear that

employers would coerce employees into waiving or settling their

claims).    As a result, FLSA claims may only be settled if the

settlement is supervised by the Department of Labor or approved

by a court after the agreement has been scrutinized for

fairness.    Taylor v. Progress Energy, Inc., 415 F.3d 364, 374


1 The $12,057.36 includes filing fee and service of process of
$487.60, mediator’s fee of $1,005.33, and plaintiff’s expert fee
of $9,468.00.

                                      3
  Case 2:16-cv-10334 Document 67 Filed 12/04/18 Page 4 of 9 PageID #: 495


(4th Cir. 2005); see also Lynn’s Food Stores, Inc. v. United

States, 679 F.2d 1350, 1352-53 (11th Cir. 1982) (citing D.A.

Schulte, Inc. v. Gangi, 328 U.S. 108 (1946)).


          The court must ensure, first, that the settlement

“‘reflect[s] a . . . compromise over issues, such as FLSA

coverage or computation of back wages, that are actually in

dispute,’” Kianpour v. Rest. Zone, Inc., No. 11-0802, 2011 WL

5375082, at *2 (D. Md. Nov. 4, 2011) (quoting Lopez v. NTI, LLC,

748 F.Supp.2d 471, 478 (D. Md. 2010)), rather than serving as “a

mere waiver of statutory rights brought about by an employer's

overreaching,” Lynn’s Food Stores, 679 F.2d at 1354.           See also

Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 703 (1945) (asking

“whether respondent's release was given in settlement of a bona

fide dispute between the parties with respect to coverage or

amount due under the Act or whether it constituted a mere waiver

of his right to liquidated damages”).


          Here, a legitimate dispute exists as to the basis for

the plaintiffs’ salaries being lower than their male

counterparts.   The facts demonstrate a long-standing

discrepancy, with several less experienced male administrative

law judges earning more than the plaintiffs, yet the defendant,

in its motion for summary judgment, proffered plausible

nondiscriminatory reasons for the discrepancy.          Accordingly, a

genuine dispute remains and a settlement of plaintiffs’ claims


                                    4
  Case 2:16-cv-10334 Document 67 Filed 12/04/18 Page 5 of 9 PageID #: 496


for an appropriate amount of back wages is plainly a “compromise

over issues[,]”   Lynn’s Food Stores, 679 F.2d at 1354, and not

“a mere waiver of [their] right[s] to liquidated damages,”

Brooklyn Sav. Bank, 324 U.S. at 703.


          As for determining whether the proposed settlement

agreement is fair and reasonable, the court considers: (1) the

extent of discovery that has taken place; (2) the stage of the

proceedings; (3) the absence of fraud or collusion in the

settlement; (4) the experience of counsel who have represented

the plaintiffs; (5) the opinions of counsel whether expressed

directly or through failure to object; and (6) the probability

of the plaintiff’s success on the merits and the amount of the

settlement in relation to the potential recovery.          See Harper v.

ELK Run Coal Co., Inc., No. 11-305, 2012 WL 1999429, at *3 (S.D.

W. Va. June 4, 2012) (“While the Fourth Circuit has not directly

addressed the factors to consider in determining whether a

settlement reached in an FLSA case is fair and reasonable,

federal courts typically consider the fairness factors utilized

in determining court approval of class action settlements under

Federal Rule of Civil Procedure 23(e).”).


          Here, the parties have exhausted the discovery period

set forth in the court’s scheduling order, and trial is

scheduled to begin on January 8, 2019.        They have, upon advice

of counsel, knowingly and voluntarily entered into the


                                    5
  Case 2:16-cv-10334 Document 67 Filed 12/04/18 Page 6 of 9 PageID #: 497


settlement agreement, and there is no evidence of fraud or

collusion.   Plaintiffs’ counsel are experienced trial lawyers

and litigators, no doubt competent as to the FLSA and adequate

settlement procedures, and none of the lawyers involved in

drafting the settlement agreement has objected to it.           With

respect to the sixth element, the parties have explained that

the settlement figure is designed to compensate the plaintiffs

for lost wages when compared to the higher salaries of their

male counterparts.    The court finds the settlement amount, in

light of its proximity to the amount of backpay set forth by the

plaintiffs’ expert, see I., supra, to be reasonable.

Accordingly, the court concludes that the settlement agreement

is fair and reasonable, and that the amounts the plaintiffs will

receive is appropriate.


           Finally, although neither the FLSA nor Fourth Circuit

precedent necessarily requires such review, district courts in

the Fourth Circuit tend to evaluate the parties’ agreement as to

attorneys’ fees.     See, e.g., Duprey v. Scotts Co. LLC, 30

F.Supp.3d 404, 411 (D. Md. 2014); Hernandez v. La Flor De Mayo

Bakery, Inc., No. CV CBD-15-1430, 2016 WL 25886 (D. Md. Jan. 4,

2016); Pina v. Pakalex Inc., No. CV TDC-15-0638, 2015 WL 7294369

(D. Md. Nov. 18, 2015); Kianpour v. Rest. Zone, Inc., 2011 WL

5375082.   This review is undertaken chiefly to ensure that any

negotiation of attorneys’ fees did not damage plaintiff’s

settlement, and to confirm that the fees received by plaintiffs’

                                    6
  Case 2:16-cv-10334 Document 67 Filed 12/04/18 Page 7 of 9 PageID #: 498


counsel are reasonable and comparable to those awarded to

prevailing plaintiffs under the FLSA.        Kianpour v. Rest. Zone,

Inc., 2011 WL 5375082, at *3; see also Dees v. Hydradry, Inc.,

706 F.Supp.2d 1227, 1243; see also 29 U.S.C. § 216(b) (stating

that a court must allow reasonable attorneys’ fees to a

prevailing plaintiff).


          The Fourth Circuit has provided a list of factors to

“be considered” where “a determination of reasonable attorneys’

fees . . . is necessary.”     Barber v. Kimbrell's, Inc., 577 F.2d

216, 226 (4th Cir. 1978).     Although, as noted above, the review

of fees is not strictly “necessary” in this case, the Barber

factors will nevertheless aid the court in its analysis:


    These include: (1) the time and labor expended; (2)
    the novelty and difficulty of the questions raised;
    (3) the skill required to properly perform the legal
    services rendered; (4) the attorney's opportunity
    costs in pressing the instant litigation; (5) the
    customary fee for like work; (6) the attorney's
    expectations at the outset of the litigation; (7) the
    time limitations imposed by the client or
    circumstances; (8) the amount in controversy and the
    results obtained; (9) the experience, reputation and
    ability of the attorney; (10) the undesirability of
    the case within the legal community in which the suit
    arose; (11) the nature and length of the professional
    relationship between attorney and client; and (12)
    attorneys' fees awards in similar cases.

Barber, 577 F.2d at 227.


          Here, the parties have agreed that plaintiffs’ counsel

will be compensated $45,000, inclusive of costs and litigation



                                    7
  Case 2:16-cv-10334 Document 67 Filed 12/04/18 Page 8 of 9 PageID #: 499


expenses, for their work on this case.         Plaintiffs’ counsel has

submitted records reflecting appropriate expenditure of time on

activities related to the case.         The factual development

undertaken in this matter, including a number of depositions and

detailed review of corporate policies and records, as well as

the application of governing law to the facts discovered,

presented some difficulty and required significant skill.            The

court can only assume, given counsel’s considerable experience

in this field of the law, that this case was undertaken at the

expense of working on other cases.         As counsel recorded 182.4

hours of work on this case, their effective fee of $32,942.64

represents $180.60 per hour, which is a modest and quite

reasonable rate given the quality and sophistication of

counsel’s work and fees in similar cases.         It is also a very

significant discount from Mr. Toor’s rate of $350 per hour, and

Mr. Bailess’ rate of $300 per hour.         As stated above, the

results in the case are a reasonable compromise given the

factual and legal disputes presented.        The court does not

believe that the proposed fees are rendered unreasonable by

anything related to the attorney’s expectations at the outset of

the case, “time limitations” involved in the matter, the

“undesirability” of the case, or the relationship between

plaintiffs and their counsel.      Accordingly, the court finds the

award of $45,000 for attorneys’ fees, costs and litigation

expenses to be reasonable.


                                    8
  Case 2:16-cv-10334 Document 67 Filed 12/04/18 Page 9 of 9 PageID #: 500


                          III.    Conclusion


          Based on the foregoing analysis, the court ORDERS that

the parties’ joint motion to approve the settlement be, and it

hereby is, granted.    The court further ORDERS that this action

be, and it hereby is, dismissed.


          The Clerk is directed to terminate this case and

remove it from the court’s active docket.         The Clerk is also

directed to transmit copies of this order to all counsel of

record and any unrepresented parties.


                                  Enter:    December 4, 2018




                                    9
